DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUO (CN106933351) (English translation attached to the OA).	In regards to claim 1, GUO teaches an apparatus comprising: a housing (See; Abstract for mobile terminal); a camera cover connected to the housing; a linkage mechanism actuated by the camera cover; and a camera connected to the linkage mechanism (See; Abstract for a camera embedded in a cavity of the mobile terminal. The cover would be the portion covering the camera while being embedded and the linkage mechanism would be the mechanism which allows the camera to pop out from the cavity), wherein the camera is retained in the housing during a fingerprint-sensing mode (See; Abstract where the camera remains in the mobile terminal until fingerprint verification), and wherein the camera is to extend above the camera cover in a media-capturing mode via the linkage mechanism See; Abstract where after fingerprint verification the camera will pop out of the cavity for normal camera operations). Examiner note: this claim is broad enough to read on the above application because there is no recitation that the camera is used for the fingerprint sensing mode only that it is retained during said mode. Thus GUO’s separate fingerprint sensor would read on the current claim language. 

	In regards to claim 2, GUO teaches a light source under the camera cover to emit light; and a lens to direct the light towards the camera cover (The Examiner takes Official Notice that it is well known that modern day cameras are accompanied by flash light sources).

	In regards to claim 5, GUO teaches wherein the camera cover is positioned to retain the camera under the camera cover prior to slidable movement of the camera cover (See; Abstract where the camera will remain in the cavity under the cover prior to the camera cover and camera popping out due to a fingerprint verification).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 6-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 6, nowhere in the prior art does it teach or suggest an apparatus comprising: a touch sensor; a linkage mechanism actuated by the touch sensor; and a camera connected to the linkage mechanism, wherein the camera is to move from a first position below the touch sensor to a second position above the touch sensor via the linkage mechanism based on a sliding movement of the touch sensor.	In regards to claim 11, nowhere in the prior art does it teach or suggest an apparatus comprising: a housing; a touch sensor positioned on the housing to detect a presence of a fingerprint associated with an authentication operation; a linkage mechanism positioned within the housing and below the touch sensor, wherein the linkage mechanism is to rotate upon slidable movement of the touch sensor; a camera positioned in the housing and operatively connected to the linkage mechanism to capture an image of the fingerprint; and a processor to perform the authentication operation using the image of the fingerprint, wherein the camera is to slide out of the housing upon rotation of the linkage mechanism to perform a media-capturing operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	HE (CN107071105) teaches a mobile terminal having a rear cover which selectively allows a camera or fingerprint sensor to be exposed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627